Citation Nr: 1811099	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for deep vein thrombosis (DVT), also claimed as thrombophlebitis with venous insufficiency, of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2008 to April 2009 and June 2009 to February 2012.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for DVT and assigned a 10 percent evaluation.  Jurisdiction now lies with the St. Petersburg, Florida RO. 

In his February 2013 substantive appeal, the Veteran requested a videoconference hearing.  A hearing was scheduled for February 3, 2017, but the Veteran did not appear for the hearing and did not submit a request for postponement.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See C.F.R. § 20.704(d), (e) (2015). 


FINDING OF FACT

The Veteran's DVT causes edema, incompletely relieved by elevation, and discoloration of his right leg, but has not caused ulceration or eczema. 


CONCLUSION OF LAW

A 20 percent initial evaluation, but not higher, is warranted for the Veteran's DVT, also claimed as thrombophlebitis with venous insufficiency, of the right lower extremity.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7121 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

The Veteran's claim arises from his disagreement with the disability rating assigned for his condition.  The record reflects that the Veteran was provided all required notice in letters mailed October 2011 and September 2012, prior to the initial adjudication of the claim.  However, VA's General Counsel has held that no VCAA notice is required for downstream issues related to the Veteran's increased rating claim.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in December 2011 and October 2012.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's DVT in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The RO attempted to schedule the Veteran an additional examination in January 2016, but the record shows that he was not present for the examination.  Although the Veteran has requested a new examination in conjunction with his claim in January 2018 correspondence, he has not provided good cause, or any communication, explaining his absence.  VA regulations provide that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Accordingly, the Board will adjudicate the claim with the evidence available in the record.

Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's DVT is rated under DC 7121 for "post-phlebitic syndrome of any etiology."  38 C.F.R. § 4.104, DC 7121.  A 10 percent evaluation is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  Id.  A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  A 100 percent evaluation is warranted for varicose veins with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest.  Id.  

Factual Background

Treatment records show that the Veteran had a deep venous thrombosis while on active duty in July 2009.  At that time, he spent four days hospitalized and was prescribed anticoagulant medication.  In January 2010 after it was determined that there was "no underlying coagulopathy," the Veteran's anticoagulant medication was discontinued.  In November 2010, the Veteran was hospitalized after suffering right calf pain and swelling secondary to a DVT.  With a history of a pulmonary embolism and DVT, the Veteran was prescribed a daily regimen of anti-coagulant medication.

Private treatment notes from February 2011 show that the Veteran reported having right ankle pain and edema since November 2010.  The physician found "chronic venous stasis changes" in the Veteran's lower calf and ankle, but no rashes, redness, or nodules. 

In a December 2011 examination, the Veteran reported that he had edema and discoloration of his right leg.  He reported that pain associated with his condition had subsided, but the examiner noted he still had swelling.  The Veteran stated that his swelling was relieved when he elevated his leg.  The examiner did not find evidence of ulceration or eczema. 

Treatment notes from May 2011 show that the Veteran had "mild right lower extremity edema with mild venous stasis changes."  The Veteran at that time reported increased right calf flexibility and decreased edema.  

In correspondence dated September 2011, a military physician stated that the Veteran was unfit for duty, as his anticoagulation medication would cause him to possibly suffer a "catastrophic outcome due to his inability to form a blood clot.  This inability to clot will likely prevent him from finding a job in the civilian world in the capacity in which he is trained."  Similarly, the Veteran's treating physician stated that the Veteran's long term anticoagulation medication use would disqualify him from a career in armed security or law enforcement.  

In a September 2011 Physical Evaluation Board, the Veteran was found to be unfit for Air Force service because of his DVT and subsequent pulmonary emboli.  The Veteran stated that he was prescribed anticoagulant medication for the rest of his life and that he experienced numbness and swelling in his right leg after sitting for extended periods of time.  Examination completed during this time found that the Veteran had discoloration around his foot as well as constant mild non-pitting edema.  It was recommended that the Veteran's disability, rated under DC 7121, met a 20 percent disability rating based on the Veteran's persistent edema, incompletely relieved by elevation. 

Treatment notes from April and May 2012 show "no signs or symptoms of new or abnormal clotting (i.e. pain, redness, warmth, or swelling)."  In a VA examination dated October 2012, the examiner found that the Veteran had slight discoloration of the lower leg and has swelling after prolonged sitting.  

In his substantive appeal dated February 2013, the Veteran stated that he believed his disability best approximated a 20 percent rating. 

In October 2014, treatment records show that the Veteran had right leg edema.  VA treatment notes from June 2015 show that the Veteran complained of "right lower calf swelling and aching."  The Veteran stated that pain was relieved with elevation.  In correspondence dated January 2018, the Veteran stated he was medically discharged from the Air Force due to his DVT and associated symptoms.  

Analysis

Based on the factual background discussed above, the Board finds that the criteria for an initial 20 percent rating for DVT of the right lower extremity have been met.  A 20 percent rating requires a showing of persistent edema, incompletely relieved by elevation or extremity with or without beginning stasis pigmentation or eczema.  DC 7121.  Throughout the period on appeal, the Veteran has reported and treatment records show persistent swelling associated with his right leg DVT that is only occasionally relieved by elevation.  

Additionally, the 10 percent rating does not consider discoloration or pigmentation related to DVT.  20 percent requires "with or without beginning stasis pigmentation or eczema." The record shows that his right leg has had pigmentation or discoloration associated with his DVT.  Accordingly, a 20 percent rating is warranted for the Veteran's disability.

A 40 percent rating is not warranted because the record does not show that the Veteran had ulcers, persistent stasis pigmentation, or eczema that would qualify for a higher rating.  While the Veteran has had discoloration, the record shows that this pigmentation was not permanent or persistent, but varied with the Veteran's degree of symptoms.  Accordingly a rating in excess of 20 percent is not warranted.


ORDER

An evaluation of 20 percent, but not higher, for the Veteran's DVT, also claimed as thrombophlebitis with venous insufficiency, of the right lower extremity is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


